                 IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATHAN R. HOYE,                   )
                                  )
           Plaintiff,             )             2:18-CV-00467
                                  )
     vs.                          )         Judge Nora Barry Fischer
                                  )
OFFICER KELLY, Allegheny County   )
Officer, and COMMONWEALTH OF      )
ALLEGHENY,                        )
                                  )
           Defendants.            )




NATHAN R. HOYE,                   )
                                  )             2:18-CV-00933
           Plaintiff,             )
                                  )         Judge Nora Barry Fischer
     vs.                          )
                                  )
COMMONWEALTH OF ALLEGHENY,        )
County Criminal Division,         )
                                  )
           Defendant.             )




NATHAN HOYE,                      )
                                  )             2:18-CV-1256
           Plaintiff,             )
                                  )         Judge Nora Barry Fischer
     vs.                          )
                                  )
COMMONWEALTH OF ALLEGHENY         )
COUNTY,                           )
                                  )
           Defendant.             )
                                  )




                                  1
                                  MEMORANDUM ORDER

       The above three cases were referred to United States Magistrate Judge Cynthia Reed

Eddy for pretrial proceedings in accordance with the Magistrates Act, 28 U.S.C. §§ 636(b)(1)(A)

and (B), and Local Rule of Civil Procedure 72. In all three cases, Plaintiff, Nathan Hoye, alleges

that on January 25, 2018, Officer Kelly filed false charges against him for assault by a prisoner

against an officer in violation of his Eighth Amendment rights against cruel and unusual

punishment.

       On October 22, 2018, the Magistrate Judge issued a Report in each case recommending

that the Motion for Leave to Proceed in forma pauperis be denied as Plaintiff had not satisfied

the imminent danger exception to the three strikes rule of 28 U.S.C. § 1915(g). Plaintiff was

served with the Report and Recommendations at his listed address of record and advised that

written objections were due by November 8, 2018. On November 7, 2018, the Report and

Recommendations were returned unopened to the Court with the following notation on the

envelopes: “RTS. Temp. Release.” Upon inquiry, the Court was informed that Plaintiff had

been transferred to Torrance State Hospital and was unable to file timely objections. On

November 8, 2018, the Court sua sponte filed an Order granting Plaintiff an extension until

December 10, 2018, to file written objections to the Report and Recommendations.

       On December 4, 2018, the Court was informed that Plaintiff remained in custody at

Torrance State Hospital. The cases were then statistically closed until such time as Plaintiff

notified the Court of his return to Allegheny County Jail. On January 3, 2019, Plaintiff notified

the Court that he had been returned to Allegheny County Jail. The cases were reopened and

Plaintiff was granted an extension until January 24, 2019, to file his written objections. To date,




                                                 2
Plaintiff has not filed any objections in these cases nor has he sought an extension of time in

which to do so.

       After a review of the pleadings and documents in each of these cases, together with the

Report and Recommendations, the Court finds that the Magistrate Judge made a sound

recommendation. Hoye alleges that Officer Kelly falsely charged him with assault by a prisoner

on January 25, 2018. Hoye’s criminal case is currently scheduled for a non-trial jury before

Judge Alexander P. Bicket on February 12, 2019. As the United States Court of Appeals for the

Third Circuit has instructed, a plaintiff must allege facts showing that he was in imminent danger

at the time the complaint was filed. Abdul-Akbar v. McKelvie, 239 F.3d 307 (3d Cir.), cert.

denied, 533 U.S. 953 (2001). The following Order is entered:

       The Motion for Leave to Proceed in forma pauperis filed in each of the above cases is

DENIED, and these actions are dismissed without prejudice to Plaintiff’s right to reopen them

by paying in each case the full statutory and administrative filing fees, totaling $400.00. The

Report and Recommendation of the Magistrate Judge filed in each case, dated October 22, 2018,

hereby is ADOPTED as the Opinion of the District Court.

       IT IS SO ORDERED this 8th day of February, 2019.



                                                    /s Nora Barry Fischer
                                                    Nora Barry Fischer
                                                    United States District Judge


cc:    NATHAN R. HOYE
       167618
       Allegheny County Jail
       950 2nd Avenue
       Pittsburgh, PA 15219-3100




                                                3
